Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 14-18 and 20 were previously pending and subject to a non-final office action mailed June 16, 2022.  Claims 1-12, 14-18 and 20 were left as previously presented.  Claims 1-12, 14-18 and 20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant’s arguments with respect to the double patenting rejection of claims 1-12, 14-18 and 20 has been considered but are not persuasive. Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that claims 1-20 of patent ‘869 does not teach A) the transportation service configured to control the selected transportation vehicle to autonomously navigate to a general location of the particular user device using a location of the particular user device identified according to a global positioning system signal of the particular user device; B)navigate from the general location of the particular user device to a particular location of the particular user device for providing the transportation service based on an identifier broadcast by the particular user device according to a near field communication technology.
In response to A) Claim 1 of patent recites “controlling the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, to navigate to a general location of the particular user device according to global positioning system signals until the selected self-driving transportation vehicle detects a near field communication signal of the particular user device”. Therefore, Claim 1 of patent ‘869 teaches “the transportation service configured to control the selected transportation vehicle to autonomously navigate to a general location of the particular user device using a location of the particular user device identified according to a global positioning system signal of the particular user device” as claimed.
In response to B) Claim 1 of patent ‘869 recites “ controlling the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, performing, via near field communication, a handshake procedure between the selected self-driving transportation vehicle and the particular user device to authenticate each other via the device ID and the vehicle ID; and controlling the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, to navigate to a landing pad of the particular user device according to the near field communication after having navigated to the general location of the particular user device according to global positioning system signals”. The landing pad of claim 1 of patent ‘869, under broadest reasonable interpretation, meets the scope of the claimed “particular location of the particular user device”. Therefore, Claim 1 of patent ‘869 teaches “navigate from the general location of the particular user device to a particular location of the particular user device for providing the transportation service based on an identifier broadcast by the particular user device according to a near field communication technology” as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,869. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 11,144,869 contain every element of claims 1-12, 14-18 and 20 of the instant application and as such anticipate claims 1-12, 14-18 and 20 of the instant application.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628